DETAILED ACTION
This office action is a response to an application filed on 11/25/2021, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 7-8, 11-12 and 15, 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9 and 13 of U.S. Patent No. 11,224,041B2 (hereinafter, “Zhang”) in view of Davydov et al. (10,103,797B2; hereinafter, “Davydov”). 
In response to claim 1, 
Zhang teaches a method in a User Equipment (UE) for wireless communication, comprising: receiving first information and second information (claim 1, paragraph 1 teaches this limitation); and
receiving a first radio signal in a first time interval and a second radio signal (claim 1, paragraph 2 teaches this limitation);
wherein the first information and the second information are used for determining a first parameter and a second parameter respectively, the first parameter and the second parameter are used for multi-antenna related receptions respectively; the second parameter is used for a reception of the second radio signal; if a time-domain resource occupied by the second radio signal comprises the first time interval, the second parameter is used for a reception of the first radio signal,  (claim 1, paragraph 3 teaches this limitation), 
Zhang does not teach explicitly about using a first parameter is used for a reception of the first radio signal; the first radio signal is an aperiodic CSI-RS, the second radio signal is transmitted on a Physical Downlink Shared Channel. 
Davydov teaches otherwise the first parameter is used for a reception of the first radio signal; the first radio signal is an aperiodic CSI-RS (column 5 step 404, lines 40-67, RRC is equated to radio signal, step 808, downlink parameters of interfering cell is interpreted as using a parameter or a first parameter, column 6, lines 43-67, a zero power CSI-RS is equated to CSI-RS, using a CSI-RS as a downlink parameter (with PDSCH RE) mapping is interpreted as using aperiodic CSI-RS with RRC signal), the second radio signal is transmitted on a Physical Downlink Shared Channel (column 7, lines 42-67, RRC signaling with QCL type C is equated to a second signal, column 7, lines 19-41 is interpreted as using a RRC signal with PDSCH channel (PRB)). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to use a first parameter is used for a reception of the first radio signal; the first radio signal is an aperiodic CSI-RS, the second radio signal is transmitted on a Physical Downlink Shared Channel as taught by Davydov. The motivation for doing so would be to allow increasing throughput performance for cell-edge user by using Quasi co-location (QCL) and mapping resource elements of an interfering downlink channel. 
In response to claim 5 and 15.
Zhang teaches the first parameter and the second parameter are parameters indicating spatial Quasi Co-location (QCL) with a first reference signal and indicating spatial QCL with a second reference signal respectively (claim 1, paragraph 3 teaches this limitation).
In response to claim 7, 
Zhang teaches a method in a base station for wireless communication, comprising: transmitting first information and second information (claim 5, paragraph 1 teaches this limitation); and
transmitting a first radio signal in a first time interval and a second radio signal (claim 5, paragraph 2 teaches this limitation);
wherein the first information and the second information are used for determining a first parameter and a second parameter respectively, the first parameter and the second parameter are used for multi-antenna related receptions respectively; the second parameter is used for a reception of the second radio signal; if a time-domain resource occupied by the second radio signal comprises the first time interval, the second parameter is used for a reception of the first radio signal (claim 5, paragraph 3 teaches this limitation), 
Zhang does not teach explicitly about using a first parameter is used for a reception of the first radio signal; the first radio signal is an aperiodic CSI-RS, the second radio signal is transmitted on a Physical Downlink Shared Channel. 
Davydov teaches otherwise, the first parameter is used for a reception of the first radio signal; the first radio signal is an aperiodic CSI-RS, the second radio signal is transmitted on a Physical Downlink Shared Channel (this limitation is identical to the limitation; therefore, it is rejected as claim 1 as shown above).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to use a first parameter is used for a reception of the first radio signal; the first radio signal is an aperiodic CSI-RS, the second radio signal is transmitted on a Physical Downlink Shared Channel as taught by Davydov. The motivation for doing so would be to allow increasing throughput performance for cell-edge user by using Quasi co-location (QCL) and mapping resource elements of an interfering downlink channel. 
In response to claim 11, 
Zhang teaches a UE for wireless communication, comprising: a first receiver, to receive first information and second information (claim 9, paragraph 1 teaches this limitation); and
a second receiver, to receive a first radio signal in a first time interval and to receive a second radio signal (claim 9, paragraph 2 teaches this limitation);
wherein the first information and the second information are used for determining a first parameter and a second parameter respectively, the first parameter and the second parameter are used for multi-antenna related receptions respectively; the second parameter is used for a reception of the second radio signal; if a time-domain resource occupied by the second radio signal comprises the first time interval, the second parameter is used for a reception of the first radio signal (claim 9, paragraph 3 teaches this limitation), 
Zhang does not teach explicitly about using a first parameter is used for a reception of the first radio signal; the first radio signal is an aperiodic CSI-RS, the second radio signal is transmitted on a Physical Downlink Shared Channel. 
Davydov teaches otherwise, the first parameter is used for a reception of the first radio signal; the first radio signal is an aperiodic CSI-RS, the second radio signal is transmitted on a Physical Downlink Shared Channel (this limitation is identical to the limitation; therefore, it is rejected as claim 1 as shown above).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to use a first parameter is used for a reception of the first radio signal; the first radio signal is an aperiodic CSI-RS, the second radio signal is transmitted on a Physical Downlink Shared Channel as taught by Davydov. The motivation for doing so would be to allow increasing throughput performance for cell-edge user by using Quasi co-location (QCL) and mapping resource elements of an interfering downlink channel. 
In response to claim 17, 
Zhang teaches a base station for wireless communication, comprising: a first transmitter, to transmit first information and second information (claim 13, paragraph 1 teaches this limitation); and 
a second transmitter, to transmit a first radio signal in a first time interval and to transmit a second radio signal (claim 13, paragraph 2 teaches this limitation);
wherein the first information and the second information are used for determining a first parameter and a second parameter respectively, the first parameter and the second parameter are used for multi-antenna related receptions respectively; the second parameter is used for a reception of the second radio signal; if a time-domain resource occupied by the second radio signal comprises the first time interval, the second parameter is used for a reception of the first radio signal (claim 13, paragraph 3 teaches this limitation), 
Zhang does not teach explicitly about using a first parameter is used for a reception of the first radio signal; the first radio signal is an aperiodic CSI-RS, the second radio signal is transmitted on a Physical Downlink Shared Channel. 
Davydov teaches otherwise, the first parameter is used for a reception of the first radio signal; the first radio signal is an aperiodic CSI-RS, the second radio signal is transmitted on a Physical Downlink Shared Channel (this limitation is identical to the limitation; therefore, it is rejected as claim 1 as shown above).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to use a first parameter is used for a reception of the first radio signal; the first radio signal is an aperiodic CSI-RS, the second radio signal is transmitted on a Physical Downlink Shared Channel as taught by Davydov. The motivation for doing so would be to allow increasing throughput performance for cell-edge user by using Quasi co-location (QCL) and mapping resource elements of an interfering downlink channel. 
In response to claims 2, 8, 12 and 18,
Zhang does not teach explicitly about claim 2, 8, 12 and 18,
Davydov teaches wherein the first information is carried by a Radio Resource Control signaling, or, the first information is carried by a Medium-Access Control Control Element (column 5, lines 30-35, configuration and control information is equated to first configuration, column 5, lines 49-67, using RRC signaling for transmitting configuration teaches this limitation).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to use first information is carried by a Radio Resource Control signaling as taught by Davydov because it would allow increasing throughput performance for cell-edge user by using Quasi co-location (QCL) and mapping resource elements of an interfering downlink channel. 
Claims 3-4, 6, 9-10, 13-14, 16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9 and 13 of U.S. Patent No.11,224, 041B2 (hereinafter, “Zhang”) in view of Davydov et al. ( 10,103,797B2; hereinafter, “Davydov”) and in further view of Saito et al. (hereinafter, “Saito”; 20200367251).
In response to claim 3, 13,
Zhang does not teach explicitly about claim 3 and 13. 
Saito teaches wherein the second information is carried by a physical layer signaling (paragraph 183, reporting of information is interpreted as using a second information, using physical layer signaling for reporting an information teaches this limitation).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang and Davydov to use a second information is carried by a physical layer signaling as taught by Saito. The motivation for doing so would be to increase highspeed data rates by using a dynamic subframe utilization procedure via a FDD protocol using different layer of signaling.  
In response to claim 4, 9, 14, 
Zhang does not teach explicitly about claim 4, 9, 14.  
Saito teaches wherein the second information is transmitted after the first information (fig. 1, element “DYNAMIC SUBFRAME”, paragraph 31, downlink control signal in each dynamic subframe is interpreted as using multiple or a first and a second control information, paragraph 34, transmitting DL signal in a plurality of times explicitly teaches transmitting second information after first information).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang and Davydov to use a second information is transmitted after the first information as taught by Saito. The motivation for doing so would be to increase highspeed data rates by using a dynamic subframe utilization procedure via an FDD protocol using different layer of signaling.  
In response to claim 19,
Zhang does not teach explicitly about claim 19. 
Saito teaches wherein the second information is carried by a physical layer signaling (paragraph 183, reporting of information is interpreted as using a second information, using physical layer signaling for reporting an information teaches this limitation), and the second information is transmitted after the first information (fig. 1, element “DYNAMIC SUBFRAME”, paragraph 31, downlink control signal in each dynamic subframe is interpreted as using multiple or a first and a second control information, paragraph 34, transmitting DL signal in a plurality of times explicitly teaches transmitting second information after first information).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang and Davydov to use a second information is carried by a physical layer signaling and the second information is transmitted after the first information as taught by Saito. The motivation for doing so would be to increase highspeed data rates by using a dynamic subframe utilization procedure via an FDD protocol using different layer of signaling.  
In response to claim 6 and 16,
Zhang in view of Davydov and in further view of Saito teaches the first parameter and the second parameter are parameters indicating spatial Quasi Co-location (QCL) with a first reference signal and indicating spatial QCL with a second reference signal respectively (claim 1, paragraph 3 teaches this limitation). 
In response to claim 10 and 20.
Zhang in view of Davydov and in further view of Saito teaches the first parameter and the second parameter are parameters indicating spatial Quasi Co-location (QCL) with a first reference signal and indicating spatial QCL with a second reference signal respectively (claim 1, paragraph 3 teaches this limitation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20200367251…………………paragraphs 23-31 and 34.
US patent 10, 103, 797 B2…column 5-7.
20170142694…………………paragraphs 77, 88, 106 and 115.
20180098234…………………paragraphs 146 and 163.
20220116882…………………paragraphs 31-36 and 176-178.
20220124660…………………paragraphs 12.
20220231808…………………paragraphs 60, 65, 146 and 321. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466           
                                                                                                                                                                                             
/DIANE L LO/Primary Examiner, Art Unit 2466